Citation Nr: 1610245	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Kara Campbell, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 


FINDING OF FACT

The weight of the evidence indicates that the Veteran's COPD was the result of smoking cigarettes for several decades after leaving the service rather than brief exposure to diesel exhaust fumes during a brief period on active duty. 


CONCLUSION OF LAW

Criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was offered the chance to testify at a personal hearing before the Board; which the Veteran ultimately declined.  Specifically in February 2012, the Veteran requested a video conference hearing.  Subsequently, in March 2014, the Veteran withdrew his request for a video conference hearing, and, in May 2014, the Veteran submitted a brief in lieu of a hearing which is of record.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) and an advisory medical opinion, both of which the Board finds to be adequate for rating purposes, as the examiner and the medical specialist both had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes the Veteran took issue with the qualifications of the VA examiner, because the examiner was an adult nurse practitioner rather than a physician.  "VA benefits from a [rebutable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  "Given that one part of the presumption of regularity is that the person selected by . . . VA is qualified by training, education, or experience in the particular field, the presumption can be overcome by showing the lack of those presumed qualifications."  Parks, 716 F.3d at 585.  The Veteran does not appear to offer any objection to the VA examiner's qualifications other than the fact that she was a nurse practitioner, as opposed to a physician, and there is no evidence of record that would seem to indicate that the VA examiner was not qualified to make medical determination.  Accordingly, the Board does not find that the Veteran has rebutted the presumption that the VA examiner was qualified to do so.  Furthermore as previously noted, the Board also submitted the Veteran's claim for an advisory medical opinion from a pulmonologist; a physician specializing in COPD and other similar ailments.  As such, regardless of the qualifications of the VA examiner, there can be no disputing the qualifications of the pulmonologist to weigh in on the medical question in this case.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Chronic Obstructive Pulmonary Disease

The Veteran contends that his current diagnosis of COPD was caused by his exposure to diesel fumes while stationed as a truck driver in Manheim, Germany.  Specifically, the Veteran reported, in a June 2009 written statement, that he was assigned to the motor pool of the 181st Transportation Battalion.  The Veteran reported being exposed the fumes continually for approximately 12 to 14 hours a day; adding that when he participated in convoys he would breathe the fumes from the truck in front of him.  

In a July 2010 written statement, the Veteran further indicated that, while on active duty, he would routinely be exposed to exhaust fumes each morning during mandatory daily physical training in and around the vicinity of an active motor pool and during warm nights when exhaust fumes would waft into his barracks.

There is no record of a diagnosis or treatment for COPD in the Veteran's service treatment records.  Additionally, the service treatment records do not indicate that the Veteran complained of or sought treatment for trouble breathing other than complaints of mild sinus trouble.  The Veteran, at a September 2010 VA examination, admitted, however, that he smoked cigarettes ever since joining the army.  The Veteran further claimed that he had one to two episodes of "bronchitis" every year from the 1970s until the fall 2007.  The Veteran further indicated that he did not seek treatment until the fall of 2007.  

A May 2009 progress note indicates that the Veteran was diagnosed with COPD by a VA physician, and that the VA physician opined that it is at least as likely as not that COPD was a result of exposure to diesel fumes during active duty.  In a September 2010 progress note, the VA physician clarified that the rationale for that opinion was that COPD is caused by inhalation of noxious agents such as cigarette smoke, industrial pollutants, and other environmental pollutants.

The Veteran underwent a VA examination in September 2010 at which the examiner opined that the Veteran's COPD was not caused by exposure to diesel fumes as a light truck driver in the service from 1971 to 1972, because the Veteran worked as a truck driver from 1987 to 2007 and smoked between one and three packs of cigarettes a day for more than 40 years (40 to 120 pack years).  

The Board submitted this matter to a VA pulmonologist for an expert medical opinion.  The pulmonologist ultimately concluded that it was less likely than not that the Veteran's COPD was caused by exposure to diesel fumes while in-service, because "when considering epidemiologic studies inferring and increased risk of COPD and mortality from exposure to diesel exhaust the length of exposure exceeds 16 years."  See Pulmonary advisory Medical Opinion p. 4.  The pulmonologist went on to state that - since the Veteran's total period of service was far shy of 16 years - his COPD would not have been caused by exposure to diesel fumes even if he had been exposed everyday he had been in the service his period of service was not long enough to cause COPD.  The pulmonologist further opined that it was more likely than not that the Veteran's COPD was caused by smoking at least one pack of cigarettes a day for 40 years, because such a dose was consistent with the medical literature of record.

The Veteran has been diagnosed with COPD by a VA examiner and a VA physician.  Additionally, the Veteran has indicated in written statements that he incurred an in-service injury when he was exposed to toxic fumes while he was stationed as a truck driver in Manheim, Germany.  The Board finds these statements to be credible.  Nevertheless, the Veteran is not entitled to a service connection for his COPD, because the weight of the medical evidence is against a finding that the Veteran's in-service diesel exhaust fumes caused his COPD.

Although the evidence of record indicates that exposure to toxic fumes can cause COPD, the Board finds it far more likely that the Veteran's COPD was caused exposure to cigarette smoke from smoking one to three packs of cigarettes for 40 years rather than exposure to diesel fumes as a light truck driver for one year over 40 years ago.  Such a conclusion is firmly supported by the pulmonologist's well-reasoned and fully supported opinion.

Alternatively, should the Board concede that exposure to toxic fumes was the cause of the Veteran's COPD - which it does not - the Veteran's post service exposure dwarfs that of his brief period of service.  Importantly, a COPD diagnosis was not provided until 37 years after the Veteran separated from active duty, and after he had driven a truck for approximately 20 years.  Finally as previously noted, the medical literature, as cited by the pulmonologist, suggests that the Veteran would have had to have been exposed to diesel fumes for more than 16 years in order to be in danger of developing COPD from such exposure.  The Veteran's period of service was not nearly that long or claimed period of exposure was not nearly that long.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's COPD.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

Here, the opinion by the pulmonologist is far and away the most detailed and persuasive.  Of note the pulmonologist considered the positive opinion, but noted that while the doctor had related the Veteran's COPD to in-service exposures, the doctor did not address the dose, duration, or intensity of the Veteran's reported exposures.  Such a failure, greatly undermines the probative value of the positive opinion.

The pulmonologist also explained why the Veteran's COPD was not related to the Veteran's military exposures.  He also went through each of the studies supplied by the Veteran and explained why each study did not support a conclusion that the Veteran's COPD was caused by his military exposures.

The pulmonologist's opinion was the best-supported and most thorough and it is therefore afforded the greatest amount of weight.

Accordingly, the Board finds that the weight of the probative evidence makes it less likely than not that the Veteran's currently diagnosed COPD either began during or was otherwise caused by his military service, to include any exposure to diesel fumes therein.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for COPD is denied.  


ORDER

Service connection for chronic obstructive pulmonary disease is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


